Citation Nr: 1755520	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  17-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than September 13, 2016 for the award of service connection for headaches/migraines.

2. Entitlement to an initial rating in excess of 30 percent for headaches/migraines.

3. Entitlement to a rating in excess of 30 percent for left knee, total knee replacement (left knee disability).

4. Entitlement to a compensable rating for left knee scar associated with postoperative status left knee (left knee scar).

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder and personality disorder.


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 2012, April 2015, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The December 2012 rating decision denied service connection for schizoaffective disorder and personality disorder, not otherwise specified (claimed as PTSD). The April 2015 rating decision denied service connection for hypertension. The January 2017 rating decision granted a rating of 30 percent for headaches/migraines, and denied a rating in excess of 30 percent for the left knee disability, and a compensable rating for a left knee scar.

In a January 2017 Notice of Disagreement, the Veteran raised the issue of an earlier effective date for his service-connected migraines/headaches. The RO denied this claim in an April 2017 statement of the case (SOC).

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for schizoaffective disorder and personality disorder, not otherwise specified (claimed as PTSD). In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and personality disorder, as reflected on the title page.

A March 2017 SOC denied service connection for an acquired psychiatric disorder, to include PTSD, and hypertension. An April 2013 SOC denied an earlier effective date and an initial rating in excess of 30 percent for headaches/migraines, a rating in excess of 30 percent for a left knee disability, and a compensable rating for a left knee scar.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a total disability based on individual unemployability (TDIU) has been raised by the record in an August 2016 statement. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A formal claim for service connection for headaches/migraines was received on March 16, 2011.

2. In a December 2012 rating decision, service connection for headaches/migraines was denied. The Veteran was notified of the decision in December 2012, including his right to appeal, and he did not initiate a timely appeal or submit new and material evidence within one year of the December 2012 rating decision.

3. After the December 2012 rating decision, no application to reopen service connection for headaches/migraines was received prior to September 13, 2016.

4. The Veteran's headaches/migraines are characterized by an average of one prostrating attack per month.

5. The Veteran's post-operative residuals of a total left knee replacement include intermediate degrees of residual weakness, pain, flexion to 100 degrees, and extension to 0 degrees, without loss of muscle strength and only slight lateral instability.

6. The preponderance of the evidence is against a finding that the Veteran's left knee scar was painful or unstable.

7. Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and hypertension did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The December 2012 rating decision denying service connection for headaches/migraines became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. The criteria for an effective date earlier than September 13, 2016 for service connection for headaches/migraines have not been met.  38 U.S.C. §§ 5101, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3. The requirements for a rating in excess of 30 percent for headaches/migraines have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8199-8100 (2017).

4. The criteria for a disability rating in excess of 30 percent for the left knee disability under Diagnostic Code 5055 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

5. The criteria for a separate 10 percent disability rating for slight lateral instability for the left knee disability under Diagnostic Code 5257 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017).

6. The criteria for a compensable rating for a left knee scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2017).

7. Hypertension was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1153, 5107 (2012); 38 U.S.C. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for headaches/migraines.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Veteran initially filed a formal claim for service connection for headaches/migraines in March 2011.  In December 2012, the RO denied service connection for headaches/migraines. The Veteran was notified of this determination that same month, along with his appeal rights. He did not initiate an appeal of the decision denying service connection for headaches/migraines, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period. See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Nor have additional service records been received since the December 2012 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  As such, the December 2012 rating decision (denying service connection for headaches/migraines) became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995). 

Once a rating decision is final, only a request for a revision premised on CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the Veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the December 2011 rating decision is final and it is no longer the appropriate point from which to determine the effective date of an award.  See 38 C.F.R. § 3.400; Rudd, 20 Vet. App. at 296.  Indeed, in Sears v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  

After review of the record, the Board finds that there was no communication received prior to September 13, 2016 that established an informal or formal application to reopen the previously denied claim of service connection headaches/migraines.  On September 13, 2016, the Veteran filed a claim to reopen service connection for headaches/migraines.  Service connection for headaches/migraines was awarded in a January 2017 rating decision and the effective date assigned was September 13, 2016.  After the December 2012 rating decision, the Veteran did not file an application seeking to reopen service connection for headaches/migraines until September 13, 2016, the effective date for the award of service connection for headaches/migraines.

Although entitlement to the benefit may have arisen earlier than September 13, 2016, the request to reopen service connection was not received until September 13, 2016.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for headaches/migraines was not received until September 13, 2016, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for headaches/migraines is legally precluded.  Furthermore, to the extent that the Veteran complained of, or was treated for, headaches prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

(a) Headaches/Migraines

The Veteran is currently rated under Diagnostic Code 8881-8100, undiagnosed condition, miscellaneous neurological.

Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen. Here, the Veteran's headaches/migraines are rated based the frequency and severity of the headaches/migraines under the appropriate code.

Under Diagnostic Code 8100, a 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is appropriate with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id.  

The Veteran attended a VA examination in October 2016 where he was diagnosed with migraine headaches. He stated he would have throbbing headaches with light sensitivity and nausea. He reported he got headaches three to four times per week, with lighter headaches two to three times per week. An MRI of the brain from January 2013 was normal. The examiner noted that the Veteran's daily medications can cause rebound headaches, and ultimately opined that the Veteran experienced characteristic prostrating attacks once per month with no prostrating and prolonged attacks productive of severe economic inadaptability. The examiner also noted that the Veteran's headaches would not impact his ability to work.

The Veteran submitted a statement in January 2017 reporting that he has to lie down until the pain from his headaches goes away, and he reported he had to miss work a few times because of headaches prior to leaving his job. The Veteran's sister also indicated, in a September 2016 statement, that she had seen the Veteran in pain from headaches, noting that he would take over the counter medication and lie down until the headache passed. She also indicated the Veteran will sometimes get headaches several times a week for most of the day. The Veteran's spouse, A.C., also submitted a January 2017 statement noting that he gets two to three headaches per week and indicated he had missed work a few times as a result of his headaches.

A private medical opinion, submitted by Dr. Hitchcock in January 2017, opined that the Veteran's headaches were prostrating and prolonged and have affected his ability to work in that they require him to lie down and be still for a day. This opinion was based on the Veteran's reports of headaches on a daily basis, which he treats with medication, and an indication that he had gone to the emergency room in January 2012 after suffering from a severe headache with nausea and vomiting. The Veteran's sister also continued to report the Veteran suffered from frequent headaches to the private medical examiner.

The Board finds the VA examination more probative as it acknowledges the distinction between all headaches and those that are prostrating. The symptoms and treatment reported by the Veteran were similar at both examinations in that frequent headaches were noted, but only occasionally did medication not curb the Veteran's symptoms causing him to miss work or require him to lay down for the entirety of the day.

The VA examiner determined that the Veteran's headaches were only prostrating an average of one time per month and did not rise to the level of frequent headaches resulting in severe economic inadaptability. The Board acknowledges the Veteran's statements as well as the statements submitted by the Veteran's sister and wife, A.C., indicating that the Veteran suffers from headaches from two to four times per week. However, not every headache constitutes a prostrating headache, and the Veteran's Statements and the statements from his sister and wife indicate that the headaches were severe enough to result in missed work on a few occasions, which corresponds with the VA examiners October 2016 opinion that the Veteran suffered from prostrating headaches approximately one time per month.

When considering all of the available evidence, the Board finds that the Veteran does not suffer from very frequent prostrating and prolonged attacks productive of severe economic inadaptability, and as such, a 50 percent rating is not warranted.

(b) Left Knee Disability

Diagnostic Code 5055 provides for a 30 percent rating as a minimum rating for knee replacement. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis, which was assigned from January 24, 2013 to February 28, 2014. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

On VA examination in October 2016, the Veteran had flexion to 70 degrees and extension to 0 degrees. Repetitive motion did not result in any additional limitation of motion. The Veteran reported continuous pain and swelling of his left knee since his surgery. Muscle strength was within normal limits with both flexion and extension, and the examiner noted that there was no atrophy or ankylosis.  The Veteran used a brace on a regular basis and a cane occasionally to assist with ambulation. The examiner wrote that there was slight lateral instability of the left knee but no recurrent subluxation. The examiner concluded that the residuals of the Veteran's January 2012 surgery included chronic effusion with partial flexion.

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's residuals from a total left knee replacement. A higher 60 percent rating is warranted if the residuals consist of severe painful motion or weakness in the affected extremity. The above evidence does not reflect severe painful motion or weakness in the affected extremity. The Veteran reported pain and swelling since the total knee replacement, but these symptoms do not rise to the level of severe pain or weakness in the joint that would warrant a 60 percent rating. Additionally, the examiner concluded that the Veteran's disability involved residuals of chronic effusion with partial flexion, which does not rise to the level of chronic residuals consisting of severe painful motion or weakness.

Under Diagnostic Code 5055, the left knee disability may be considered by analogy under Diagnostic Codes 5256, 5260, 5261, or 5262.

With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 70 degrees and extension was to 0 degrees. Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 30 percent currently assigned. Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261.

In the absence of ankylosis, a rating in excess of 30 percent is also not warranted under Diagnostic Code 5256. In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.

Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.

As noted above, in the October 2016 VA examination report, the examiner documented slight lateral instability in the left knee. The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5257, which contemplates slight lateral instability or recurrent subluxation.  The examiner specifically found that the Veteran does not have recurrent subluxation. A 20 percent rating is not warranted, as the examiner specifically found slight lateral instability and noted that it was 1+ (versus 2+ or 3+), which is indicative of no more than a 10 percent rating under Diagnostic Code 5257.

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent for the left knee disability under Diagnostic Code 5055, but the evidence does support a separate 10 percent rating, but no higher, under Diagnostic Code 5257. 

(c) Left Knee Scar

Diagnostic Code 7805 directs that scars, including linear scars, are to be evaluated based on disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804.

Note (3) of 38 C.F.R. § 4.118, Diagnostic Code 7804 dictates that disabilities rated under Diagnostic Code 7805 may also be evaluated under Diagnostic Code 7804 where appropriate.  Under Diagnostic Code 7804, one or two scars that are unstable or painful are assigned a 10 percent rating.  Three or four unstable or painful scars are assigned a 20 percent rating, and five or more scars that are unstable or painful are assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran is only service-connected for a left knee scar. At an October 2016 VA examination, the VA examiner noted that the Veteran's left knee scar was not painful or unstable. Accordingly, a compensable rating is not warranted for a left knee scar.

IV. Service Connection - Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Veteran's claimed hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran has a current diagnosis of hypertension, meeting the first element of service connection. However, the second element requires an in-service injury or disease, and the Veteran's service treatment records (STRs), which were written concurrently with frequent examinations and reports of medical history, are silent for any diagnosis of hypertension and blood pressure readings taken in service do not indicate the Veteran had hypertension while in service. Additionally, in February 1989 and March 1993, the Veteran specifically indicated he did not have any issues related to his blood pressure. Absent an in-service injury or disease with an onset while the Veteran was on active duty, direct service connection must be denied.

Cardiovascular renal disease, including hypertension, is considered to be a chronic disease under 38 C.F.R. § 3.309(a). The Veteran did not receive a diagnosis of hypertension until over 20 years after the Veteran left active service. As a result, there is no presumption the Veteran's hypertension is service-connected under 38 C.F.R. § 3.307(a).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to an effective date earlier than September 13, 2016 for the award of service connection for headaches/migraines is denied.

Entitlement to an initial rating in excess of 30 percent for headaches/migraines is denied.

Entitlement to a rating in excess of 30 percent for a left knee disability under Diagnostic Code 5055 is denied.

Entitlement to a separate 10 percent rating for left knee disability based upon slight lateral instability is granted.

Entitlement to a compensable rating for left knee is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.125(a), 4.130. However, because the Veteran's claim was filed prior to August 2014, the DSM-IV will apply to the Veteran's claim. 38 C.F.R. § 4.125(a) (2012)

The Veteran's VA treatment records show a diagnosis of PTSD in April 2012, though it is not clear what criteria the VA treatment provider used to make that diagnosis. VA treatment providers continue to diagnose the Veteran with PTSD and/or schizoaffective disorder throughout the entirety of the Veteran's mental health treatment at VA.

The July 2012 VA examiner diagnosed to the Veteran with schizoaffective disorder and a personality disorder, not otherwise specified, and despite finding that the Veteran did have the stressor of a fear of hostile military or terrorist activity, determined that the Veteran did not meet the qualifications for PTSD. This examiner was using the DSM-IV in making this determination, and based his opinion on the Veteran's symptoms, the Veteran's sister's indication that she believed the Veteran's mother may have had schizophrenia, and the traumatic incidents experienced by the Veteran between discharge from service and April 2010 when he sought mental health treatment.

Since the July 2012 VA examination, the Veteran submitted a private medical opinion in January 2017 by Dr. Mangold. Dr. Mangold diagnosed the Veteran with PTSD along with schizoaffective disorder under DSM-V. This opinion was supplemented in September 2017 with an additional opinion continuing the diagnosis but noting that a videoconference interview was held, and the examiner complied with CAPS-5 in conducting the interview.

Another private medical opinion was submitted by Dr. Levy in August 2017. Dr. Levy also diagnosed the Veteran under DSM-V with PTSD and disagreed with the VA examiner's opinion diagnosing the Veteran's schizoaffective disorder.

Additionally, records from the Social Security Administration (SSA) show the Veteran was granted disability based on severe impairment from schizoaffective disorder and PTSD.

When considering that the Veteran had been diagnosed with PTSD by his VA treatment provider and the subsequent diagnoses of PTSD in two private medical opinions, the Board finds a remand is necessary to obtain another VA examination in an attempt to reconcile the varying diagnoses the Veteran has received and determine the nature and etiology of any diagnosed acquired psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim, specifically whether the Veteran meets the criteria for a diagnosis of PTSD.

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed, to include the MMPI-2 if the examiner deems that such test should be performed.

In providing an opinion, the VA examiner should address the Veteran's treatment records, SSA Records, the Veteran's statements, statements submitted by the Veteran's wife and sister, and the private medical opinions submitted by Dr. Mangold in January 2017 and supplemented in September 2017 and by Dr. Levy in August 2017.

2. Readjudicate the claim after the development requested above has been completed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


